DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/26/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020, 01/25/2021, and 03/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 06/26/2020, claims 1, 5-8, and 12-26 are pending.
Claims 1 and 14-16 have been amended; Claims 2-4 and 9-11 are cancelled.
Claim Rejections - 35 USC § 112
Claims 1, 5-8, and 12-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites the limitation: “a second o-ring in direct contact with the vibratable element” in lines 13-14 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
According to the Remarks file on 06/26/2020, the Applicant asserted that “support for the amendments can be found at least in FIGS. 3 and 4 of the drawings and at least paragraphs [0017], [0027], [0131], and [0132] of the specification”. However, the Examiner could not find the limitation “a second o-ring in direct contact with the vibratable element” in these figures and paragraphs (Notes:  the current specification does not include figure 4 as cited in the Remarks). In the elected figure 3 of the current application, the control system including a power source electrically coupled to the vibratable element 401 via a first spring 414 as recited in lines 16-17, claim 1. There is a first o-ring 411 (upper o-ring) directly contact with the actuator/ piezoelectric transducer 402, and second o-ring 411 (lower o-ring) is in direct contact with the washer 410, not the vibratable element 401 as recited in claim 1. There is no disclosure in the specification of the current application clearly states that second o-ring 411 (lower o-ring) is in direct contact with vibratable element 401. Therefore, this limitation “a second o-ring in direct contact with the vibratable element” introduces a new matter. For examination purposes, the combo vibratable element 401 and the washer 410 correspond(s) to the claimed “vibratable element” so that the combo vibratable element 401 and the washer 410 could be in direct contact with the lower o-ring 411 as cited in the claim.

    PNG
    media_image1.png
    690
    1349
    media_image1.png
    Greyscale

Figure 3 of the current application
The independent claims 14-16 have the same limitations “a second o-ring in direct contact with the vibratable element” as claim 1; thus, claims 14-16 introduce new matters and are rejected by the same reason(s) above.
Notes: another example embodiment shown in figures 1-2 of the current application does not disclose the limitation “a control system including a power source electrically coupled to the vibratable element via a first spring element, the vibratable element forming a resistive heating element in response to receiving power from the power source and heating the liquid aerosol-forming substrate” recited in lines 16-20, claim 1. In fact, the embodiment shown in figures 1-2 using the coil heater 205 to heat the liquid as stated in para. [0124] of the current application. Therefore, the example embodiment shown in figure 2 is not related to claim 1 as well as claims 14-16.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-8, and 12-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recite the limitation “a second o-ring in direct contact with the vibratable element” in lines 13-14 is unclear how the o-ring 411 (upper or lower o-ring) is in direct contact with the vibratable element 401. The o-ring 411 (lower o-ring) is in direct contact with the washer 410 as shown in figure 3. For examination purposes, the combo vibratable element 401 and the washer 410 correspond to the claimed “vibratable element” so that the combo vibratable element 401 and the washer 410 could be in direct contact with the lower o-ring 411 as cited in the claim.
Claims 14-16 has the same limitations above and these claims are rejected by the same reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 12-17, 19, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivri (US2006/0255174A1), herein Ivri ‘174 in view of Ivri (US6540153B1), Ivri ‘153, and further in view of Hogan (US 20120111970 A1)
Regarding claim 1, Ivri ‘174 discloses
An aerosol-generating system (aerosolization device 10, see figs. 1-8) comprising: 
a liquid-storage portion ( liquid feed system 24, see figs. 1-8) including, 
(canister 100, see figs. 1-8) configured to store a liquid aerosol-forming substrate (see figs. 1-8. Para.0038 recites: “canister 100 configured to deliver liquid to aperture plate 20 “);
 	a vibratable element ( a cup-shaped member 18 coupled to aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 can be vibratable) including, 
a plurality of passages (see passages 21 on aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030) through which heated liquid aerosol- forming substrate passes (see para.0038 and 0041), each of the plurality of passages (each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030) having an inlet (an opening of the passage 21, see inlet in annotated fig.8 below) and an outlet (another opening of the passage 21, see outlet in annotated fig.8 below), the inlet of each of the plurality of passages see inlet in annotated fig.8 below) having a larger diameter than the outlet of each of the plurality of passages  (see inlet in annotated fig.8 below. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface.”);

    PNG
    media_image2.png
    608
    692
    media_image2.png
    Greyscale

Annotated figure 8 of Ivri’174
(annular piezoelectric element 22, see figs.1-8) configured to vibrate the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) and generate an aerosol (see para.0030 and 0041), and the actuator (annular piezoelectric element 22, see figs.1-5) being in direct contact with the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5 and para.0030. The annular piezoelectric element 22 is in direct contact with both of the member 18 and the plate 20 to cause aperture plate 20 to vibrate when electrical current is supplied to piezoelectric element 22) such that the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) including the plurality of passages (see passages 21 on aperture plate 20 shown in fig.8);
a control system including a power source (controller 104 including the power source P, see fig.5) electrically coupled to the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5 ) so as to form a resistive heating element (both cup-shaped member 18, aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18 is capable to heat up the liquid, see para.0041) configured to heat the liquid aerosol-forming substrate (see para.0041,”heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).  
However, Ivri’174 does not explicitly disclose the vibratable element being planar;
the vibratable element including the plurality of passages is offset from the actuator;
a first o-ring in direct contact with the actuator and a second o-ring in direct contact with the vibratable element, the first o-ring and the second e-ring arranged to hold the actuator and vibratable element together; and
the control system including the power system electrically coupled to the vibratable element via a first spring pin.
Ivri’153 discloses an apparatus for dispensing liquids as an atomized spray, comprising:
the vibratable element (vibrating surface 12, see fig.1) being planar (col. 7, lines 20-22 recites: “The center area 16 of vibrating surface 12 is provided with a planar Surface 15 through which there are apertures 22”).

    PNG
    media_image3.png
    312
    581
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    317
    603
    media_image4.png
    Greyscale

Figures 1 and 5 of Ivri’153
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the combination cup-shaped member 18 and aperture plate 20 in Ivri’174 to have the feature which the vibrate element being planar as taught by Ivri’153 since it is easy to implement the vibrating element with the planar shape in manufacturing.
Furthermore, Hogan discloses an aerosol generator, comprising:
the vibratable element (combo washer 3 and aperture plate 1, see figs.3-6.Para.0062 recites: “The aperture plate 1 is supported by the support washer 3”)  including the plurality of apertures of the plate 1) is offset from the actuator (piezo 2, see figs.3-6. The piezo 2 substantially circumscribes the combo washer 3 and aperture plate 1 (equivalent to the claimed “vibratable element”). Thus, the aperture plate 1 is offset from the piezo 2);
Notes: the specification of the current application does not clearly explain how the vibratable element including the plurality of passages is offset from the actuator. In para. [0129] of the current application, “The piezoelectric transducer 402 substantially circumscribes the vibratable element 401”. Thus, for the substantive examination purposes, the vibratable element 401 including the plurality of passages is offset from the actuator 402 when the piezoelectric transducer 402 substantially circumscribes the vibratable element 401. 
a first o-ring (upper O-ring 28, see figs. 3-6) in direct contact with the actuator (piezo 2, see figs.3-6) and a second o-ring (lower O-ring 25, see figs.3-6) in direct contact with the vibratable element (support washer 3 and  aperture plate 1, see figs.3-6), the first o-ring (upper O-ring 28) and the second e-ring (lower O-ring 25) arranged to hold the actuator (piezo 2) and vibratable element together (support washer 3 and  aperture plate 1); and

    PNG
    media_image5.png
    259
    502
    media_image5.png
    Greyscale

Figure 4 of Hogan
including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (support washer 3 and aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top).

    PNG
    media_image6.png
    272
    315
    media_image6.png
    Greyscale

Figure 5 of Hogan
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the combination of the cup-shaped member 18 and aperture plate 20 in Ivri’174 to include the vibratable element including the plurality of passages is offset from the actuator as taught by Hogan. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the o-rings and conducting pin as taught by Hogan into the combo Ivri’174 and Ivri’153, such that the first o-ring in direct contact with the actuator and the second o-ring in direct contact with the vibratable element, the first o-ring and the second e-ring arranged to hold the actuator and vibratable element together; and the 
Regarding claim 5, Ivri’174 further discloses the control system (controller 104, see fig.5) is configured to operate the resistive heating element (cup-shaped member 18 (including the heater 120 disposed on the member 18) coupled to aperture plate 20, see fig.1-5) so as to heat the liquid aerosol-forming substrate to a desired temperature (see para.0041).  
Regarding claim 6,  Ivri’174 further discloses the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5 ) comprises: an inlet side (inlet side where having the annotated inlet of the passage 21, see fig.8 above); and an opposing outlet side (outlet side where having the annotated outlet of the passage 21, see fig.8 above), each passage of the plurality of passages (each of the passages 21, see fig.8) extending from the inlet side to the opposing outlet side (see annotated fig 8 above).
Regarding claim 7, Ivri’174 further discloses the actuator (annular piezoelectric element 22, see figs.1-5) is configured to transmit vibrations to the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) to the inlet side or the opposing outlet side of the vibratable element (one of the sides of the aperture plate 20, see figs. 1-5 and 8).
Regarding claim 8, Ivri’174 further discloses the actuator (annular piezoelectric element 22, see figs.1-5) comprises: a piezoelectric transducer (annular piezoelectric element 22, see figs.1-5. The element 22 converts the electrical energy into vibration).
Regarding claim 12, Ivri’174 further discloses the aerosol-generating system (aerosolization device 10, see figs. 1-8) further comprises: a cartridge (housing 10, see fig.1) including the liquid-storage portion (liquid feed system 24, see figs. 1-8).  
Regarding claim 13, Ivri’174 further discloses the aerosol-generating system (aerosolization device 10, see figs. 1-8) is an electrically operated vaping system (see para.0030).
Regarding claim 14, Ivri ‘174 discloses
a cartridge (aerosolization device 10, see figs. 1-8) comprising: 
a liquid storage portion (liquid feed system 24, see figs. 1-8) including, 
a housing (canister 100, see figs. 1-8) configured to hold a liquid aerosol-forming substrate  (see figs. 1-8. Para.0038 recites: “canister 100 configured to deliver liquid to aperture plate 20 “); 
a vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 can be vibratable) including, 
a plurality of passages (see passages 21 of aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030) through which heated liquid aerosol- forming substrate passes (see para.0038 and 0041),each of the plurality of each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030) having an inlet (an opening of the passage 21, see inlet in annotated fig.8 below) and an outlet (another opening of the passage 21, see outlet in annotated fig.8 below), the inlet of each of the plurality of passages (an opening of the passage 21, see inlet in annotated fig.8 above) having a larger diameter than the outlet of each of the plurality of passages  (another opening of the passage 21, see outlet in annotated fig.8 below. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface.”);

    PNG
    media_image7.png
    354
    518
    media_image7.png
    Greyscale

Annotated figure 8 of Ivri’174
an actuator (annular piezoelectric element 22, see figs.1-8) configured to vibrate the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) and generate an aerosol (see para.0030 and 0041), and the actuator (annular piezoelectric element 22, see figs.1-5) being in direct contact with the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) and para.0030. The annular piezoelectric element 22 is in direct contact with both of the member 18 and the plate 20 to cause aperture plate 20 to vibrate when electrical current is supplied to piezoelectric element 22) such that the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) including the plurality of passages (see passages 21 on aperture plate 20 shown in fig.8); and 
a control system including a power source (controller 104 including the power source P, see fig.5) electrically coupled to the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5 ) so as to form a resistive heating element (both cup-shaped member 18, aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18 is capable to heat up the liquid, see para.0041) configured to heat the liquid aerosol-forming substrate (see para.0041,”heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).  
However, Ivri’174 does not explicitly disclose the vibratable element being planar;
the vibratable element including the plurality of passages is offset from the actuator;
a first o-ring in direct contact with the actuator and a second o-ring in direct contact with the vibratable element, the first o-ring and the second e-ring arranged to hold the actuator and vibratable element together; and
the control system electrically coupled to the vibratable element via a first spring pin.
Ivri’153 discloses an apparatus for dispensing liquids as an atomized spray, comprising:
the vibratable element (vibrating surface 12, see fig.1) being planar (col. 7, lines 20-22 recites: “The center area 16 of vibrating surface 12 is provided with a planar Surface 15 through which there are apertures 22”).

    PNG
    media_image3.png
    312
    581
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    317
    603
    media_image4.png
    Greyscale

Figures 1 and 5 of Ivri’153
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the combination cup-shaped member 18 and aperture plate 20 in Ivri’174 to have the feature which the vibrate element being planar as taught by Ivri’153 since it is easy to implement the vibrating element with the planar shape in manufacturing.
Furthermore, Hogan discloses an aerosol generator, comprising:
the vibratable element (combo washer 3 and aperture plate 1, see figs.3-6.Para.0062 recites: “The aperture plate 1 is supported by the support washer 3”)  including the plurality of passages (apertures of the plate 1) is offset from the actuator (piezo 2, see figs.3-6. The piezo 2 substantially circumscribes the combo washer 3 and aperture plate 1 (equivalent to the claimed “vibratable element”). Thus, the aperture plate 1 is offset from the piezo 2);
Notes: the specification of the current application does not clearly explain how the vibratable element including the plurality of passages is offset from the actuator. In para. [0129] 
a first o-ring (upper O-ring 28, see figs. 3-6) in direct contact with the actuator (piezo 2, see figs.3-6) and a second o-ring (lower O-ring 25, see figs.3-6) in direct contact with the vibratable element (support washer 3 and  aperture plate 1, see figs.3-6), the first o-ring (upper O-ring 28) and the second e-ring (lower O-ring 25) arranged to hold the actuator (piezo 2) and vibratable element together (support washer 3 and  aperture plate 1); and
a control system including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (support washer 3 and aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of the cup-shaped member 18 and aperture plate 20 in Ivri’174 to include the vibratable element including the plurality of passages is offset from the actuator as taught by Hogan. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the o-rings and conducting pin as taught by Hogan into the combo Ivri’174 and Ivri’153, such that the first o-ring in direct contact with the actuator and the second o-ring in direct contact with the vibratable element, the first o-ring 
Regarding claim 15, Ivri ‘174 discloses
A vaporizer for vaporizing a liquid aerosol-generating substrate to generate an aerosol (aerosolization device 10, see figs. 1-8), the vaporizer (aerosolization device 10, see figs. 1-8) comprising:   
a vibratable element ( a cup-shaped member 18 coupled to aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 can be vibratable) including, 
a plurality of passages (see passages 21 on aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030) through which heated liquid aerosol- forming substrate passes (see para.0038 and 0041), each of the plurality of passages (each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030) having an inlet (an opening of the passage 21, see inlet in annotated fig.8 above) and an outlet (apertures 21 in the front surface, see para.0030 and fig.8), the inlet of each of the plurality of passages (an opening of the passage 21, see inlet in annotated fig.8 above) having a larger diameter than the outlet of each of the plurality of passages  (apertures 21 in the front surface, see para.0030 and fig.8. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface.”);

    PNG
    media_image2.png
    608
    692
    media_image2.png
    Greyscale

Annotated figure 8 of Ivri’174

an actuator (annular piezoelectric element 22, see figs.1-8) configured to vibrate the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) and generate an aerosol (see para.0030 and 0041), and the actuator (annular piezoelectric element 22, see figs.1-5) being in direct contact with the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5 and para.0030. The annular piezoelectric element 22 is in direct contact with both of the member 18 and the plate 20 to cause aperture plate 20 to vibrate when electrical current is supplied to piezoelectric element 22) such that the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) including the plurality of passages (see passages 21 on aperture plate 20 shown in fig.8); and 
a control system including a power source (controller 104 including the power source P, see fig.5) electrically coupled to the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) so as to form a resistive heating element (both cup-shaped member 18, aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance healer120, which is incorporated into the cup shaped member 18 is capable to heat up the liquid, see para.0041) configured to heat the liquid aerosol-forming substrate (see para.0041,”heater 120 s incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).  
However, Ivri’174 does not explicitly disclose the vibratable element being planar;
the vibratable element including the plurality of passages is offset from the actuator;
a first o-ring in direct contact with the actuator and a second o-ring in direct contact with the vibratable element, the first o-ring and the second e-ring arranged to hold the actuator and vibratable element together; and
the control system including the power source electrically coupled to the vibratable element via a first spring pin.
Ivri’153 discloses an apparatus for dispensing liquids as an atomized spray, comprising:
(vibrating surface 12, see fig.1) being planar (col. 7, lines 20-22 recites: “The center area 16 of vibrating surface 12 is provided with a planar Surface 15 through which there are apertures 22”).

    PNG
    media_image3.png
    312
    581
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    317
    603
    media_image4.png
    Greyscale

Figures 1 and 5 of Ivri’153
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the combination cup-shaped member 18 and aperture plate 20 in Ivri’174 to have the feature which the vibrate element being planar as taught by Ivri’153 since it is easy to implement the vibrating element with the planar shape in manufacturing.
Furthermore, Hogan discloses an aerosol generator, comprising:
the vibratable element (combo washer 3 and aperture plate 1, see figs.3-6.Para.0062 recites: “The aperture plate 1 is supported by the support washer 3”)  including the plurality of passages (apertures of the plate 1) is offset from the actuator (piezo 2, see figs.3-6. The piezo 2 substantially circumscribes the combo washer 3 and aperture plate 1 (equivalent to the claimed “vibratable element”). Thus, the aperture plate 1 is offset from the piezo 2);
Notes: the specification of the current application does not clearly explain how the vibratable element including the plurality of passages is offset from the actuator. In para. [0129] of the current application, “The piezoelectric transducer 402 substantially circumscribes the 
a first o-ring (upper O-ring 28, see figs. 3-6) in direct contact with the actuator (piezo 2, see figs.3-6) and a second o-ring (lower O-ring 25, see figs.3-6) in direct contact with the vibratable element (support washer 3 and  aperture plate 1, see figs.3-6), the first o-ring (upper O-ring 28) and the second e-ring (lower O-ring 25) arranged to hold the actuator (piezo 2) and vibratable element together (support washer 3 and  aperture plate 1); and
a control system including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (support washer 3 and aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of the cup-shaped member 18 and aperture plate 20 in Ivri’174 to include the vibratable element including the plurality of passages is offset from the actuator as taught by Hogan. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the o-rings and conducting pin as taught by Hogan into the combo Ivri’174 and Ivri’153, such that the first o-ring in direct contact with the actuator and the second o-ring in direct contact with the vibratable element, the first o-ring and the second e-ring arranged to hold the actuator and vibratable element together; and the 
Regarding claim 16, Ivri ‘174 discloses
A method of generating an aerosol (methods for controlling fluid feed to an aerosol generator, see title), the method comprising: 
heating a liquid aerosol-forming substrate (liquid is heated by the heater 120, see figs. 1-8); 
receiving the heated liquid aerosol-forming substrate at a vibratable element  (cup-shaped member 18 coupled to aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 can be vibratable) having a plurality of passages (see passages 21 on aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030),  (each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030) having an inlet (an opening of the passage 21, see inlet in annotated fig.8 below) and an outlet (apertures 21 in the front surface, see para.0030 and fig.8), the inlet of each of the plurality of passages (an opening of the passage 21, see inlet in annotated fig.8 above) having a larger diameter than the outlet of each of the plurality of passages  (apertures 21 in the front surface, see para.0030 and fig.8. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface.”);

    PNG
    media_image7.png
    354
    518
    media_image7.png
    Greyscale

Annotated figure 8 of Ivri
vibrating the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 can be vibratable) with an actuator (annular piezoelectric element 22, see figs.1-8) to move the liquid aerosol-forming substrate through the passages (see passages 21 of aperture plate 20 shown in fig.8) to form an aerosol, and the actuator (annular piezoelectric element 22, see figs.1-5) being in direct contact with the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5) such that the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5) including the plurality of passages (see passages 21 of aperture plate 20 shown in fig.8),
the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) being electrically coupled to a control system (controller 104) and a power source (power source P, see fig.5), the vibratable element (combination of the cup-shaped member 18 and aperture plate 20) forming a resistive heating element (both cup-shaped member 18, aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18 is capable to heat up the liquid, see para.0041) in response to receiving power from the power source and heating the liquid aerosol-forming substrate (see para.0041,”heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).
However, Ivri’174 does not explicitly disclose the vibratable element being planar;
the vibratable element including the plurality of passages is offset from the actuator;
the actuator being in direct contact with a first o-ring and the vibratable element being in direct contact with a second o-ring, 'the first o-ring and the second o-ring arranged to hold the actuator and the vibratable element together, the vibratable element being electrically coupled to a control system and the power source via a first spring pin.
Ivri’153 discloses an apparatus for dispensing liquids as an atomized spray, comprising:
the vibratable element (vibrating surface 12, see fig.1) being planar (col. 7, lines 20-22 recites: “The center area 16 of vibrating surface 12 is provided with a planar Surface 15 through which there are apertures 22”).

    PNG
    media_image3.png
    312
    581
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    317
    603
    media_image4.png
    Greyscale

Figures 1 and 5 of Ivri’153
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the combination cup-shaped member 18 and aperture plate 20 in Ivri’174 to have the feature which the vibrate element being planar as taught by Ivri’153 since it is easy to implement the vibrating element with the planar shape in manufacturing.
Furthermore, Hogan discloses an aerosol generator, comprising:
the vibratable element (combo washer 3 and aperture plate 1, see figs.3-6.Para.0062 recites: “The aperture plate 1 is supported by the support washer 3”)  including the plurality of passages (apertures of the plate 1) is offset from the actuator (piezo 2, see figs.3-6. The piezo 2 substantially circumscribes the combo washer 3 and aperture plate 1 (equivalent to the claimed “vibratable element”). Thus, the aperture plate 1 is offset from the piezo 2);
Notes: the specification of the current application does not clearly explain how the vibratable element including the plurality of passages is offset from the actuator. In para. [0129] of the current application, “The piezoelectric transducer 402 substantially circumscribes the vibratable element 401”. Thus, for the substantive examination purposes, the vibratable element 401 including the plurality of passages is offset from the actuator 402 when the piezoelectric transducer 402 substantially circumscribes the vibratable element 401. 
the actuator piezo 2, see figs.3-6) being in direct contact with a first o-ring (upper O-ring 28, see figs. 3-6) and the vibratable element (support washer 3 and  aperture plate 1, see figs.3-6) being in direct contact with a second o-ring (lower O-ring 25), the first o-ring (upper O-ring 28) and the second o-ring (lower O-ring 25) arranged to hold the actuator and the vibratable element (support washer 3 and  aperture plate 1, see figs.3-6) together, the vibratable element (support washer 3 and  aperture plate 1) being electrically coupled to a control system and the power source (see para.0065. It is clear that there are a control system and a power source to supply electrical energy) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of the cup-shaped member 18 and aperture plate 20 in Ivri’174 to include the vibratable element including the plurality of passages is offset from the actuator as taught by Hogan. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the o-rings and conducting pin as taught by Hogan into the combo Ivri’174 and Ivri’153, such that the actuator being in direct contact with a first o-ring and the vibratable element being in direct contact with a second o-ring, 'the first o-ring and the second o-ring arranged to hold the actuator and the vibratable element together, the vibratable element being electrically coupled to a control system and the power source via a first spring pin. Doing so allows to provide an electrically conductive path between the top of the washer having the aperture plate and the bottom of the piezo effectively; to provide comprehensive and uniform support directly below the piezo; and to transmit support forces to the vibratable element, and to achieve a simple arrangement of parts while supply electrical power to the piezo (see para.0083 and 007 of Hogan).
Regarding claim 17, Ivri’174 discloses substantially all the claimed limitations as set forth, except the vibratable element comprises a circular disc, and the circular disc defines the plurality of passages.  
Ivri’153 further discloses the vibratable element comprises a circular disc, and the circular disc defines the plurality of passages (fluid droplets 20’ passages, see figs.1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of the member 18 and the plate 20 of Ivri’174 to have the shape of a circular disc, and the circular disc defines the plurality of passages as taught by Irvi’153 since in the circular shape, the vibratable element easy to vibrate inside the circular body of the device; it also easy to fit inside the device without taking too much space.
Regarding claim 19, Ivri’174/ Ivri’153 discloses substantially all the claimed limitations as set forth.
Ivri’174/ Ivri’153 does not explicitly disclose the actuator is a circular annular disc having an inner disc diameter, and the inner disc diameter of the circular annular disc circumscribes the plurality of passages.
However, Hogan further discloses the actuator (piezo 2, see figs.3-6) is a circular annular disc having an inner disc diameter (see fig.5), and the inner disc diameter of the circular annular disc (piezo 2, see figs.3-6) circumscribes the plurality of passages (apertures of the plate 1, see figs.4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of the cup-shaped member 18, aperture plate 20, and the piezo 22 in Ivri’174 to include the actuator is a circular annular disc having an inner disc diameter, and the inner disc diameter of the circular annular disc circumscribes the plurality of passages as taught by Hogan. Doing so the actuator and the aperture plate are easily fit inside the device.
Regarding claims 21 and 22, Ivri’174/ Ivri’153 discloses substantially all the claimed limitations as set forth in claims 1 and 16.
Ivri’174/ Ivri’153 does not explicitly disclose the actuator is electrically coupled to the control system via at least one spring pin.
However, Hogan further discloses the actuator (piezo 2, see figs.3-6) is electrically coupled to the control system via (controller including the power system) at least one spring pin (conducting pin 10, fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the conducting pin 10 as taught by Hogan in the combo Ivri’174 and Ivri’153, such that the actuator is electrically coupled to the control system via at least one spring pin. Doing so allows to supply electrical power to the piezo effectively. 
Regarding claim 23, Ivri ‘174 further discloses operating the resistive heating element (combination of the cup-shaped member 18 and aperture plate 20 (including the heater 120), see figs.1-5) to heat the liquid aerosol-forming substrate to a desired temperature (see para.0015).  
Regarding claim 24, Ivri ‘174 further discloses the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5) comprises: an inlet side (one of the sides of the combination of cup-shaped member 18 and  aperture plate 20); and an opposing outlet side (the other side of the combination of cup-shaped member 18 and  aperture plate 20), each passage (see passage 21, fig.8) of the plurality of passages extending from the inlet side to the opposing outlet side (see fig.8).  
Regarding claim 25, Ivri ‘174 further discloses transmitting vibrations to the inlet side or the opposing outlet side of the vibratable element (since the combination of up-shaped member 18 and  aperture plate 20 is vibratable, the vibration caught by the plate 20 will be transmitted from one side to another side of this combo)
Regarding claim 26, Ivri ‘174 further discloses a liquid storage portion (liquid feed system 24, see figs. 1-8) including a housing (canister 100, see figs. 1-8) configured to hold the liquid aerosol-generating substrate (see figs. 1-8. Para.0038 recites: “canister 100 configured to deliver liquid to aperture plate 20”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ivri ‘174, in view of Ivri ‘153, in view of Hogan as applied to claims 1 and 17 above, and further in view of Sasaki (US2014/0151461A1)
Regarding claim 18, Ivri’174/Ivri’153/ Hogan discloses substantially all the claimed limitations as set forth, except the circular disc is 2 mm thick and has a diameter of 15 mm.  
Sasaki discloses an ultrasonic atomizing unit, comprising: a circular disc (vibrating plate 12, see fig.2) is 2 mm thick and has a diameter 15 mm (para.0041 recites: “As the vibrating plate 12, for example, one is selected as appropriate which has a thickness of 0.02 to 2.0 mm and an outer diameter of 6 to 60 mm”.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vibratable element of Ivri’174/Ivri’153/Hogan to have 2 mm thick and has a diameter 15 mm as taught by Sasaki so that vibrating plate can vibrate easily by the appropriate thickness and diameter.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ivri ‘174, in view of Ivri ‘153, in view of Hogan as applied to claim 1 above, and further in view of Kawano (US 20150306623 A1)
Regarding claim 20, Ivri’174 discloses substantially all the claimed limitations as set forth, except a capillary body extending from the liquid-storage portion.
Kawano discloses an ultrasonic wave atomizing device including:
a capillary body (liquid absorbent wick (22), see figs.1-2) extending from the liquid-storage portion (see fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ivri’174’s aerosolization device to include the capillary body extending from the liquid-storage portion as taught by Kawano. Doing so allows to supply the solution to the vibrating plate effectively via the liquid absorbent wick (see abstract of Kawano).
Response to Arguments
Claim Rejections - 35 USC § 112(a), (b): the new amendment filed on 06/26/2020 has raised new issue(s) to the claims. Therefore, the 112 rejections are maintained.
Claim Rejections - 35 USC § 103: Applicant’s arguments, see Remarks, filed on 06/26/2020, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ivri '174, Ivri '153, and Hogan; wherein Hogan discloses “a first o-ring in direct contact with the actuator and a second o-ring in direct contact with the vibratable element, the first o-ring and the second o-ring arranged to hold the actuator and the vibratable element together", "a control system including a power source electrically coupled to the vibratable element via a first spring pin," as recited in independent claim 1. 

However, in this office action, “the vibratable element including the plurality of passages is offset from the actuator” is disclosed by the new reference Hogan (see 103 rejections to claims 1 and 14-16 above).
Claims 14-16 are rejected by the same reasons above.
Claims 5-8, and 12-13, 17-26 are rejected by the virtue of their dependency from claims 1, 14-16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20140151461 discloses an ultrasonic atomizing unit discloses substantially all the limitations recited in claims 1,14-16; except a control system including a power 


    PNG
    media_image8.png
    454
    492
    media_image8.png
    Greyscale

Figure 1 of US20140151461

US 20150306623 A1 discloses an ultrasonic wave atomizing device, comprising: 
a first o-ring in direct contact with the actuator and a second o-ring in direct contact with the vibratable element, the first o-ring and the second o-ring arranged to hold the actuator and the vibratable element together (see figs.1-2) as recited in the independent claims 1, 14-16.

    PNG
    media_image9.png
    270
    387
    media_image9.png
    Greyscale
Figure 2 of US 20150306623
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761